Citation Nr: 0107870	
Decision Date: 03/16/01    Archive Date: 03/21/01	

DOCKET NO.  97-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to January 12, 1998, 
for a grant of special monthly pension in the form of 
housebound benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1963 to 
October 1967.  

This matter arises from a rating decision rendered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  Therein, the veteran was 
granted special monthly pension in the form of housebound 
benefits effective January 12, 1998.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran suffered an acute myocardial infarction in 
June 1996 that has precluded more than sedentary employment 
since that time.

2.  The veteran's psychiatric disorder has been manifested by 
panic attacks occurring more than once a week and 
disturbances of motivation and mood, and which has resulted 
in considerable industrial impairment under criteria 
previously in effect.  


CONCLUSION OF LAW

An effective date of July 22, 1996, for a grant of special 
monthly pension in the form of housebound benefits is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.351(d), 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to special monthly 
pension in the form of housebound benefits.  More 
specifically, he contends that the aggregate of his 
disabilities are of such severity that they meet the 
schedular requirements for the benefit claimed.  

Special monthly pension in the form of "housebound" benefits 
is payable to a veteran who has a single permanent disability 
that is 100 percent disabling and additional disabilities 
independently rated as 60 percent or more disabling under the 
provisions of 38 C.F.R. Part 4 (2000).  See 38 C.F.R. 
§ 3.351(d).  

The veteran originally submitted a claim for improved 
disability pension benefits on July 22, 1996.  At that time, 
he was denied entitlement to special monthly pension in the 
form of housebound benefits.  The veteran timely appealed the 
denial of special monthly pension, and has continuously 
prosecuted his appeal since that time.  See generally, 
38 U.S.C.A. § 7105.  Accordingly, if the evidence of record 
is found to establish his entitlement to the benefit sought, 
the effective date of a grant would be the date that he filed 
his pension claim.  

The veteran has a number of disabilities.  Among these is 
arteriosclerotic heart disease, status post myocardial 
infarction in June 1996.  The veteran has been unemployed 
since that time.  At the time that the veteran filed his 
pension claim, the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1996) allowed for a total disability 
evaluation for such a disorder if more than sedentary 
employment was precluded thereby. The Board notes that 
effective November 7, 1996 (during the pendency of this 
appeal), substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders as set forth in 
38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 
(1996) (now codified at 38 C.F.R. §§ 4.125-4.130 (2000)).  
When the law or regulation applicable to a given claim 
changes after the claim has 

been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the veteran 
will apply, absent Congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

During a VA physical examination conducted in August 1998, 
the examiner observed that the veteran experiences marked 
dyspnea with exertion that would likely affect his activities 
of daily living.  These findings are consistent with those 
made by the veteran's private physician in November 1996, 
wherein he indicated that the veteran experienced shortness 
of breath and dizziness upon exertion.  The physician 
concluded that the veteran had diminished, possibly poor, 
capacity for the performance of work-related activities.  The 
Social Security Administration determined that these 
limitations indicated that the veteran was not capable of 
more than sedentary employment.  The Board agrees.  Given 
this, the Board finds that the veteran's arteriosclerotic 
heart disease, status post myocardial infarction, has been 
totally (100 percent) disabling since the veteran submitted 
his pension claim in July 1996.  

In a similar vein, the Board notes that the veteran suffers 
from a psychiatric disorder variously diagnosed as dysthymia 
and major depression.  Under criteria in effect when the 
veteran submitted his pension claim, a 50 percent disability 
evaluation was warranted for a psychiatric disorder that 
resulted in considerable industrial impairment.  See 
38 C.F.R. § 4.132, Diagnostic Codes 9209, 9405 (1996); see 
also Karnas, 1 Vet. App. at 312-313.  Subsequent to November 
7, 1996, such a disorder has been considered to be at least 
50 percent disabling if it results in panic attacks more than 
once a week, impaired judgment, or disturbances of motivation 
and mood.  See 38 C.F.R. § 4.130, Diagnostic Codes 9433, 9434 
(2000).  

In February 1999, a private physician observed that the 
veteran's psychiatric disorder has resulted in increased 
panic attacks over the years, that the veteran now cannot go 
to stores, and that he even has difficulty being a passenger 
in a car.  The veteran has become socially avoidant, and 
stays at home in an attempt to control the 

level of his anxiety and panic.  The physician indicated that 
the veteran's psychiatric disorder, in and of itself, 
prevents him from maintaining any type of employment.  Given 
this, the Board finds that the veteran's psychiatric 
disorder, variously classified as dysthymia and major 
depression, has been at least 50 percent disabling since the 
veteran first applied for pension on July 22, 1996.  

Given the foregoing, and given that the veteran also has had 
varicose veins, evaluated as 10 percent disabling since July 
22, 1996, the Board finds that the veteran meets the 
schedular requirements for entitlement to housebound benefits 
effective the date that he first applied for pension benefits 
on July 22, 1996.  See 38 C.F.R. § 3.400.  The veteran's 
totally disabling arteriosclerotic heart disease, status post 
myocardial infarction, coupled with his psychiatric disorder 
that is at least 50 percent disabling and his varicose veins 
that are at least 10 percent disabling, meet the requirements 
stated in 38 C.F.R. § 3.351(d).  See 38 C.F.R. § 4.25 (2000).


ORDER

Entitlement to an effective date of July 22, 1996 for special 
monthly pension in the form of housebound benefits is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

